DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/03/22, for application number 16/375,673 has been received and entered into record.  Claims 1, 6, 11-13, and 15-17 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, it is unclear what is being claimed, due to possible typographical errors or terms unintentionally omitted in the claim.  
Regarding Claim 16, as it depends on Claim 15, does not appear to clarify the limitation of Claim 15, and is rejected accordingly.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noble, US Pat. No. 9,094,539, in view of Zhang et al., US PGPub 2017/0360362.
Regarding Claim 1, Noble discloses a method of managing power and data usage in a mobile electronic communications device [an electronic device performs functionality adjustments based on a determined attention level of a user of the device; such device can automatically adjust various functionality to conserve power and/ or resources for aspects of the device that will not be used while the user is asleep abstract; col. 2, ll. 44-47], the method comprising:
detecting a sleep state of a user of the mobile electronic communications device [the user can be half awake state, sleep, or in an intermediate or brief state, col. 11, lines 1-17; col. 3, 40-60, Fig. 5, step 504-310]; 
entering an idle mode at the mobile electronic communications device when the sleep state of the user is the deep sleep state [when a user has fallen asleep, i.e. sleep state instead of partially awake or temporary awake, the device enters a sleep mode to disable some functionalities, col. 3, ll. 30-56], wherein the idle mode restricts device CPU and network activities to exclude user-centric operations [the device turns off all its external lights, adjusts the brightness level of the screen, limits the type of notifications that may alert the user, and deactivates a number of functionalities of the device when sleep mode is activated, col. 3, ll. 33-37; col. 11, ll. 1- 17]; 
detecting that the sleep state of the user has changed from the deep sleep state to another of the sleep states [the device determines that the sleep state of the user has changed from the sleep state and that the user is either half-awake or awake, col. 3 line 57 - col. 4 line 20]; and 
exiting the idle mode at the device and entering an operative state and executing any pending user-centric operations in response to detecting that the sleep state of the user has changed from the deep sleep state to another sleep state [the device automatically enters an intermediate mode when the user is determined to be half awake with some functionality adjusted and some notifications being shown to the user and a standard or full power mode when the user is determined to be awake and all functionalities of the device is restored and the user is interacted with accordingly; while a device is operating in a first mode (Step 502 of Fig. 5) (e.g. standard, sleep, or intermediate) determines the user attention level (Steps 504-510) (e.g. the device is in sleep mode and determines the attention level of the user has changed from the sleep state to a predetermined state), and based on the determination, enters a different mode (Step 512) (intermediate, in this example) to adjust the device functionalities to enable more operations to occur (Step 512); , col. 3 line 57, col. 4, line 20].
However, Noble does not explicitly teach detecting a sleep state of a user, the sleep state being one of a light sleep state or a deep sleep state, by measuring brain waves of the user, the detecting comprising identifying the deep sleep state when measured brain waves are of a lower amplitude and within a higher frequency range than other brain waves measured during the light sleep state; and detecting that the sleep state of the user has changed from the deep sleep state to the light sleep state.
In the analogous art of detecting user sleep states, Zhang teaches detecting a sleep state of a user, the sleep state being one of a light sleep state or a deep sleep state, by measuring brain waves of the user [EEG monitor, headband, or cap, can measure the brain waves during sleep for an individual at steps 202 and 204, with the measured brain waves being analyzed the determine the sleep states of the user; amplitude and frequency are calculated to determine sleep states, Fig. 2; par 37, 38], the detecting comprising identifying the deep sleep state when measured brain waves are of a lower amplitude and within a higher frequency range than other brain waves measured during the light sleep state [using EEG data, sleep stages are categorized in to wake, deep, light, and REM sleep (REM sleep has lower amplitude and higher frequency than NREM sleep stages); par 41, ll. 27-31]; and detecting that the sleep state of the user has changed from the deep sleep state to the light sleep state [steps 202 and 204 can detect the sleep stages, and thus changes from sleep stages would also be detected].
It would have been obvious to one of ordinary skill in the art, having the teachings of Noble and Zhang before him before the effective filing date of the claimed invention, to incorporate the sleep detection as taught by Zhang into the method as disclosed by Noble, to provide automatic sleep stage detection without the need for professional monitoring and analysis [Zhang, par 5].
Regarding Claim 2, Noble and Zhang disclose the method in accordance with Claim 1.  Noble further discloses wherein the user-centric operations include at least one of email sync, media, sync and social networking update activities [examples of using an electronic device are email, social networking, etc., col. 4, ll. 31-37].
Regarding Claim 3, Noble and Zhang disclose the method in accordance with Claim 1.  Noble further discloses wherein the user-centric operations involve data to be presented to the user [information to be displayed and notifications to be interacted with, col. 3, ll. 60-02; col. 6, ll. 20-22; col. 6, ll. 23-49].
Regarding Claim 4, Noble and Zhang disclose the method in accordance with Claim 1.  Noble further discloses wherein the user-centric operations exclude software updates and backup and restoration of app data to app servers [while information to be displayed and interacted with are disabled or enabled based on operating mode; the device is embodied in an environment where information over web and application servers are transferred; the device is communicating over such environment irrespective of the device's operation made as would be understood by those skilled in the art, cols. 3 and 4; col. 19 and 20; col. 18].
Regarding Claim 5, Noble and Zhang disclose the method in accordance with Claim 1.  Noble further discloses wherein the operative state is a standby mode [col. 8, ll. 24-26].
Regarding Claim 6, Noble discloses a mobile electronic communications device with power and data management, the device comprising [abstract; col. 2, ll. 44-47]: a user interface facility comprising an audio speaker and a viewing screen [the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch-sensitive display element or keypad) and at least one output device (e.g., a display device, printer or 25 speaker), Fig. 4(b); col. 19 ll. 21-26; col. 16, ll. 11-16]; a sleep state sensor device [device detects user’s sleep state, the user can be half awake state, sleep, or in an intermediate or brief state, col. 11, lines 1-17; col. 3, 40-60, Fig. 5, step 504-310]; and a processor linked to the user interface facility [Fig. 9; col. 19 ll. 10-25].
Zhang teaches a stretchable net or cap worn by the user and coupling the brain waves or other brain waves to electrical contacts positioned on or behind an ear of the user and in communication with the sleep state sensor device [EEG monitor, headband, or cap can measure the brain wave during sleep for an individual (caps and headbands are positioned around the entirety of a user’s head), Fig. 2; par 23].
The remainder of Claim 6 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claims 7, 9, and 10, Noble and Zhang disclose the mobile electronic communications device in accordance with Claim 6.  Claims 7, 9, and 10 repeat the same limitations as recited in Claims 2, 4, and 5, respectively, and thus are rejected accordingly.
Regarding Claim 8, Noble and Zhang disclose the mobile electronic communications device in accordance with Claim 6.  Noble further discloses wherein the user-centric operations involve data to be presented to the user via at least one of the audio speaker and a viewing screen [Fig. 4h].
Regarding Claim 11, Noble discloses a method of managing power and data usage in a mobile electronic communications device [abstract; col. 2, ll. 44-47].  The remainder of Claim 11 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 12, Noble and Zhang disclose the method in accordance with Claim 11.  Zhang further discloses amplifying and assessing signals associated with the measured brain waves or other measured brain waves to assess a user alertness level [step 202 and 204 measure brain waves during sleep, and at step 206, model the sleep data into a feature space for analysis (i.e. user sleep level), Fig. 2, par 39].
Regarding Claim 13, Noble and Zhang disclose the method in accordance with Claim 11.  Zhang further discloses wherein the measured brain waves are measured by electrical contacts positioned on or behind an ear of the user [EEG monitor, headband, or cap can measure the brain wave during sleep for an individual (caps and headbands are positioned around the entirety of a user’s head), Fig. 2; par 23].
Regarding Claim 14, Noble and Zhang disclose the method in accordance with Claim 11.  Claims 14 repeats the same limitations as recited in Claim 4, and is rejected accordingly.
Regarding Claim 17, Noble and Zhang disclose the method in accordance with Claim 14.  Zhang further discloses wherein the electrical contacts are attached to a scalp area of the user [EEG monitor, headband, or cap can measure the brain wave during sleep for an individual (caps and headbands are positioned around the entirety of a user’s head), Fig. 2; par 23].
Regarding Claim 19, Noble and Zhang disclose the mobile electronic communication device of Claim 6.  Zhang further discloses a sleep state sensor device, operable with the processor, performing brain wave sensing on the user to determine that the user is sleeping either in the light sleep state or the deep sleep state by detecting delta waves [EEG monitor detecting brain waves such as Delta, Spindle, Beta, and Alpha waves to determine user sleep state, par 49; Table 1].
Regarding Claim 20, Noble and Zhang disclose the mobile electronic communication device of Claim 19.  Zhang further discloses wherein the sleep stage sensor device comprises a wearable cap or net [EEG monitor, headband, or cap can measure the brain wave during sleep for an individual (caps and headbands are positioned around the entirety of a user’s head), Fig. 2; par 23].
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Noble and Zhang, and further in view of Urade et al., US PGPub 2014/0248383.
Regarding Claim 18, Noble and Zhang disclose the method of Claim 1.  However, Noble and Zhang do not explicitly teach wherein the detecting the sleep state of the user of the mobile electronic communications device comprises: detecting the user experiencing non-rapid eye movement delta waves to determine the user is in the light sleep state; or detecting the user is experiencing rapid eye movement delta waves to determine the user is in the deep sleep state.
In the analogous art of sleep detection, Urade teaches wherein the detecting the sleep state of the user of the mobile electronic communications device comprises: detecting the user experiencing non-rapid eye movement delta waves to determine the user is in the light sleep state; or detecting the user is experiencing rapid eye movement delta waves to determine the user is in the deep sleep state [detecting the sleep modes based on the power values of delta waves; after the onset of sleep, NREM occurs, then REM sleep; NREM being light sleep since it is after onset of sleep, followed by REM sleep, par 86].
It would have been obvious to one of ordinary skill in the art, having the teachings of Noble, Zhang, and Urade before him before the effective filing date of the claimed invention, to incorporate the sleep detection as taught by Urade into the method as disclosed by Noble and Zhang, to utilize delta wave detection to provide accurate sleep stage determination [Urade, par 86].

Response to Arguments
Applicant’s arguments filed 03/03/22 with regards to the newly-amended limtations have been considered but are moot due to the rejection based on the references cited above.
In response to Applicant’s arguments as to the statement regarding REM sleep defined by lower amplitude and higher frequency brain waves, Examiner notes a citation to an archived copy of a Wikipedia entry regarding “Rapid Eye Movement” was provided in the List of References Cited (PTO-892), which accompanied the Final Rejection dated 12/10/21.  
In the provided citation, characteristics of Rapid Eye Movement, or REM sleep, is described as having fast and low amplitude brain waves (i.e. low amplitude, high frequency).  As such, a reference was in fact provided, contrary to Applicant’s argument.  
Additionally, Examiner notes while REM sleep does refer to the rapid eye movement of an individual during the sleep state, there are specific brain waves associated with this state.  Specifically, as noted in the citation, low amplitude and high frequency brain waves.  Thus, while the characteristics of the brain waves may have no bearing on eye movements, REM sleep is nonetheless characterized by both rapid eye movement, as the name indicates, as well as brain waves of low amplitude and high frequency.   

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186